Los hechos están expresados en la opinión.
Abogado del apelante: Sr. Manuel Rodrigues Berra. .
Abogado del apelado: Sr. Salvador Mestre, Fiscal.
En Juez Asociado Se. del Toso,
emitió la opinión del tribunal.
El Fiscal de línmaea.o imputó a Roíanlo Ayuso un de-lito de acometimiento y agresión con circunstancias agravan-tes consistente en haber acometido y agredido ilegal, volun-taria y maliciosamente, con una piedra, en Tabucoa, en la noche del 24 de diciembre de 1916, al jefe de la Policía Insular del distrito, Julio Castilla, que se encontraba prac-ticando un arresto, conociendo el acusado que Castilla era tal funcionario público.
El acusado solicitó por moción que se eliminara de la acu-sación la circunstancia de que, al recibir la pedrada, Castilla había caído al suelo, y la de que Castilla era un funcionario público. La moción fuá desestimada. La primera circuns-tancia no era en verdad necesario alegarla. Para que se entendiera perpetrado el delito, no era imprescindible que el agredido hubiera caído al suelo a consecuencia del golpe. Sin. embargo, dicha circunstancia revela lo serio de la agresión. La segunda era imprescindible consignarla en la acusación para que el delito imputado pudiera calificarse como lo cali-ficó el Fiscal de acometimiento y agresión con circunstancias agravantes. Si tal circunstancia no se hubiera alegado en la acusación, sólo hubiera podido perseguirse al acusado por el delito de acometimiento y agresión simple. ‘ ‘ Cuando se acusa por acometimiento y agresión grave,” dijo este Tribunal en El Pueblo v. Rivera, 23 D. P. R. 421, “es necesario especi-ficar en la acusación con toda claridad alguna de las circuns-tancias agravantes que expresa la sección 6 de la ley sobre acometimiento y agresión de 1904. (Leyes de 1904, p. 42,)” Véase El Pueblo v. Marini, 22 D. P. R. 11.
Se sostiene por el apelante que la corte erró al apreciar la prueba y que la sentencia no está sostenida por la prueba.
Examinada la exposición del caso se observa que el hecho de que el policía, vestido de uniforme y mientras practicaba *391el arresto de una persona en una de las calles' de un pueblo de la isla, fué agredido con una piedra que lé produjo un fuerte golpe en la cara, está plenamente demostrado. - La participa-ción del acusado quejló establecida por la declaración de José E. Nadal, joven de diez y seis años, que sostuvo siempre, sin vacilación alguna, en el largo interrogato'rio. a que fué, so-metido, que Eómulo Ayuso fué el que tiró la piedra contra el policía produciéndole el golpe que le bizo caer. La defensa presentó prueba tendente a demostrar que ni ’Ayuso ni Nadal se encontraron en el lugar de los sucesos. La córte sentenciadora dirimió el conflicto dando crédito, a Nadal y no habiéndose demostrado que actuara movida por pasión, prejuicio o parcialidad, o que cometiera algún • error manL tiesto, ctebe prevalecer su conclusión.
Procede lá confirmación de la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.